MEMORANDUM **
Felix Torres, Jr., a California attorney who was suspended from the practice of law for misconduct, appeals pro se from the district court’s orders dismissing his civil rights action against the State Bar of California (“State Bar”), the State Bar Journal, and two State Bar employees, and requiring pre-filing review of future actions by Torres against the State Bar. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo dismissal based on a statute of limitations. O’Donnell v. Veneor, Inc., 465 F.3d 1063, 1066 (9th Cir.2006). We review the imposition of a pre-filing review order for an abuse of discretion. De Long v. Hennessey, 912 F.2d 1144, 1146 (9th Cir.1990). We affirm.
The district court properly concluded that Torres’s action, filed in September 2005, was untimely because the facts surrounding Torres’s suspension were published in January 2001. See Canatella v. Van De Kamp, 486 F.3d 1128, 1133-34 (9th Cir.2007) (employing the logic of California’s single publication rule to bar untimely civil rights claims against the State Bar and State Bar Journal regarding website postings of disciplinary record).
The district court did not abuse its discretion in imposing a pre-filing review order, where Torres had notice and an opportunity to respond to a proposed sanction, the district court developed a record for review, made findings of harassment, and narrowly tailored the remedy. See De Long, 912 F.2d at 1147-48.
Torres’s remaining contentions lack merit.
We grant Torres’s unopposed motion for leave to file his reply brief. The clerk shall file the brief received on September 21, 2006.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.